DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “the second tool post holding the second tool does not overlap the plurality of first tools in a viewpoint of the third axis direction “ in Lines 21-22.  Yet, claim 1 also recites that “the plurality of first tools of the first tool post are arranged in a range from a back surface of the stationary second tool post to a leading end of the second tool in a viewpoint of a direction parallel to the axis of the first spindle.”  It is unclear how the second tool post does not overlap the plurality of first tools in a viewpoint of the third axis direction while at the same time overlapping in a viewpoint of a direction parallel to the first axis direction.  It would seem that the viewpoint of the overlap range would not be parallel to the first axis direction.  The 
Claim 1 recites “a side of the supporting bed” in Lines 16-17.  Yet, claim 1 refers to a “side [of the supporting bed that] movably supporting the first tool post” in Line 5.  Therefore, it is unclear whether the sides are the same or different in scope.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et al. (US Patent No. 6,928,909 B1) in view of Applicant Admitted Prior Art (AAPA).
(Claim 1) Akimoto et al. (“Akimoto”) discloses a lathe (10) including a first headstock (30) provided with a first spindle (14) holding a workpiece (W), a first tool post which holds a plurality of first tools (22C) for machining the workpiece protruded from the first spindle (14), and a supporting bed (12, 40) whose side movably supporting the first tool post (Figs. 1-3).  The side being in a position in front of the first spindle (14) and behind a front end of the workpiece protruded from the first spindle (Figs. 1-3).  The lathe further includes a first tool post driver (44), which moves the first tool post in a first axis direction (along Y-axis) perpendicular to an axis (14a) of the first spindle (14).  A second headstock (84) is also provided with a second spindle (16) which is capable of receiving the workpiece from the first spindle in a position facing the first spindle (Figs. 1-5).  A second headstock driver (90) is provided and moves the second headstock in a second axis direction (X3) perpendicular to the axis of the first spindle 
The AAPA in Figures 8-11 (and associated disclosure in the description) discloses a stationary second tool post (50) which holds a second tool (T2) machining the workpiece held by the second spindle (21).  The stationary second tool post being fixed on a side of the supporting bed (30) in an unmovable manner, the side facing the second spindle (Figs. 8-11).  The second tool post (50) holding the second tool (T2) does not overlap the plurality of first tools (T1) in a viewpoint of a third axis direction (in a view down along the X1-axis) (Figs. 8, 9, 11).  The plurality of first tools (T1) of the first tool post are arranged in a range from a back surface of the stationary second tool post to a leading end of the second tool in a viewpoint of a direction parallel to the axis of the first spindle (Fig. 10).  At a time prior to filing it would have been obvious to provide the lathe disclosed in Akimoto with a fixed second tool post with a second 
(Claim 2) The first tool post is capable of holding a third tool (Akimoto 22R) which does 25not overlap the second tool post holding the second tool in a viewpoint of the first axis direction because the third tool capable of being moved in the X-axis direction away from the second tool post.  The second tool post (AAPA 50) holding the second tool (AAPA T2) overlaps the third tool in the viewpoint of the third axis direction because the slide is capable of then being moved in the Y-axis direction over the third tools (Akimoto Fig. 3).
 (Claim 3) The lathe includes a guide bush (Akimoto 42) supporting the workpiece passed therethrough, and the first tool post driver moves the first tool post (in either interpretation) in the third axis direction (down along the X-axis) besides in the first axis direction (Akimoto Fig. 3).
(Claim 4) The lathe includes a guide bush (Akimoto 42) supporting the workpiece passed therethrough, and the first tool post driver moves the first tool post (in either interpretation) in the third axis direction (down along the X-axis) besides in the first axis direction (Akimoto Fig. 3).
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Baumann (US Patent No. 6,745,654 B2).
(Claim 1) The AAPA in Figures 8-11 (and associated disclosure in the description) discloses a lathe (901) including a first headstock (10) provided with a first spindle (11) for holding a workpiece, a first tool post (40) which holds a plurality of first tools (T1) for machining the workpiece protruded from the first spindle (11), and a supporting bed (30, 2) whose side movably supporting the first tool post (Figs. 8-11).  The side being in a position in 

    PNG
    media_image1.png
    381
    451
    media_image1.png
    Greyscale

Baumann discloses a second headstock (52) in a second axis direction (64) perpendicular to the axis of the first spindle (14) and oblique (as a result of tilted table and slide) to the first axis direction (along Z-axis).  A stationary second tool post (72) which holds a second tool (74) machining the workpiece held by a second spindle (54).  The stationary second tool post being fixed on a side of the supporting bed (Fig. 1) in an unmovable manner, the side facing the second spindle (Fig. 1).  A plurality of first tools (42, 44) of the first tool post (32, 34) are arranged in a range from a back surface of the stationary second tool post to a leading end of the second tool in a viewpoint of a direction parallel to the axis of the first spindle (Figs. 1-4).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to modify the lathe disclosed in the AAPA with the oblique travel (as a result of the tilted table and slide) as taught in Baumann in order to save floor space while maintaining travel capability and/or for permitting chip escape (down inclined surface).  Additionally, at a time prior to filing it would have been obvious to one having ordinary skill in the art to modify the lathe disclosed in the AAPA with a direct connection between the second tool post and the side of the supporting bed to provide added stability behind the second tool post.  See In re Japikse, 181 F.2d 1019 (CCPA 1950) (holding that rearrangement of parts was unpatentable where the operation of the device would 
(Claim 2) The first tool post (AAPA 40) is capable of holding a third tool (AAPA Fig. 8) which does 25not overlap the second tool post holding the second tool in a viewpoint of the first axis direction because the third tool capable of being moved in the X-axis direction away from the second tool post (AAPA Figs. 8, 9, 11).  The second tool post (AAPA 50) holding the second tool (AAPA T2) overlaps the third tool in the viewpoint of the third axis direction (AAPA Figs. 8, 10).
(Claim 3) The lathe includes a guide bush (AAPA 15) supporting the workpiece passed therethrough, and the first tool post driver moves the first tool post (AAPA 40) in the third axis direction (down along the X1-axis) besides in the first axis direction (AAPA Fig. 8).
(Claim 4) The lathe includes a guide bush (AAPA 15) supporting the workpiece passed therethrough, and the first tool post driver moves the first tool post (AAPA 40) in the third axis direction (down along the X1-axis) besides in the first axis direction (AAPA Fig. 8).
Response to Arguments
Applicant's arguments filed March 4, 2022 have been fully considered but they are not persuasive.  Applicant argues that the language concerning the overlap or lack of overlap of features in claim 1 is definite.  Then Applicant contends that the Akimoto reference fails to disclose first tools arranged in a first axis direction and parallel to a third axis direction perpendicular to the axis of the first spindle and perpendicular to the first axis direction.  Additionally, Applicant argues that the Akimoto reference in combination with the AAPA fails .
Claim 1 is indefinite due to the language failing to describe the viewpoints desired.  The claim sets forth certain viewpoints that cause confusion as to how the features are considered to be overlapping or not overlapping.  The annotated figures shown in the arguments do not represent the viewpoints recited in the claim.   For example, the viewpoint of the third axis would tend to be read as a view along that particular axis.  Yet, the annotated figures show a viewpoint in a direction parallel to the spindle axis (perpendicular to the third axis).  It seems that Applicant desires an interpretation that, in a view parallel to the spindle axis, the different tool groups are spaced apart, or don’t overlap, in a third axis direction.  Because the claim simply does not make this clear, the rejections stands.
The language is broader than Applicant likely intends.  The first tools are arranged in a Y-axis direction and parallel to a third axis direction perpendicular to the axis of the first spindle and perpendicular to the first axis direction.  The claim does not limit the central longitudinal axes of the first tools to have the orientation likely intended.  As such, the prior art of record reads upon the claimed invention.1
The Akimoto in view of AAPA includes the claimed overlap and lack of overlap.  In the view parallel to the third axis direction (X1), it may be clearly seen in Figures 9 (ST91) and 11 of the AAPA that the first tools are offset from the second tools.  In addition, Figure 10 shows that first tools overlap the back end of the second tool post.  As such, the combination of Akimoto in view of the AAPA reads upon the claimed invention.

    PNG
    media_image1.png
    381
    451
    media_image1.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the second tool post in contact with a side of the supporting bed without a gap in-between) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).  Relative to the claimed limitations, the AAPA discloses the second tool post being fixed on a side of the supporting bed, the side facing the second spindle.  The claim merely requires the second tool post to be on a side of the supporting bed that faces the second spindle.  Direct contact between the features is not claimed.  Thus, a prima facie case of obviousness has been established.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is worth noting that the AAPA discloses a plurality of first tools arranged side-by-side in the first axis direction while each tool of the plurality has a central longitudinal axis parallel to the third axis direction, which is perpendicular to the spindle axis and the first axis direction.